The plaintiffs' petition for certification to appeal from the Appellate Court, 175 Conn. App. 223, 167 A.3d 443 (2017), is granted, limited to the following issue:"Did the Appellate Court properly conclude that the maintenance and repair of storm water systems is a discretionary duty, in light of this state's precedents, including Spitzer v. Waterbury, 113 Conn. 84, 154 A. 157 (1931), and Silberstein v. 54 Hillcrest Park Associates, LLC, 135 Conn. App. 262, 41 A.3d 1147 (2012) ?"MULLINS, J., did not participate in the consideration of or decision on this petition.